Citation Nr: 1509613	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  07-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In his January 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  One was scheduled for August 5, 2008, and the Veteran was notified of the hearing in a July 10, 2008 letter.  However, he did not appear for the hearing and has not provided a reason for his failure to appear.  Therefore the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2013) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In January 2010, and again in January 2011, the Board remanded the claim for additional development, to specifically include the provision of a VA medical examination to determine the severity of the Veteran's disabilities for his nonservice-connected pension claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (requiring, among other things, that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim for a VA examination to determine "the nature and current level of severity of each of the Veteran's disabilities," and for an opinion as to whether the Veteran is permanently and totally disabled from his combined disabilities.   

The Veteran was provided with a VA examination in September 2013.  However, the opinion fails to comply in any substantive way with the January 2011 remand instructions.  Although the examiner provided diagnoses of carpal tunnel syndrome (CTS), posttraumatic stress disorder (PTSD), hyperlipidemia, and allergic rhinitis, he did not provide any information as to the severity or resultant functional and/or occupational effects of these conditions.  

Although the examiner opined that the diagnosed conditions, taken together, do not "prevent [the Veteran] from securing or following a substantially gainful occupation," the examiner failed to provide any explanation for his opinion.  

Although the Veteran reported being employed full time as an electrician, under 38 C.F.R. § 4.17, "[p]rior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable."

Rather, nonservice-connected pension benefits are payable to a Veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17.  

Without any information in the September 2013 VA examination report concerning the severity and resulting functional and/or occupational limitations of the Veteran's diagnosed disabilities, and in the absence of any supporting rationale or indication of the underlying basis for the examiner's opinion, there is not sufficient evidence of record to allow the Board to make a decision on this matter.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).  

The most recent communication sent to the Veteran was returned by the U.S. Post Office as undeliverable.  See April 2014 Notification Letter.  Furthermore, there is evidence of record reflecting that the Veteran was uncertain about his living situation in October 2013.  See October 2013 Mental Health Social Work Homeless Program Note (noting uncertainty regarding the Veteran's current living situation).  Therefore, on remand, the AOJ should undertake the appropriate action to verify the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address.

2.  Obtain the Veteran's complete VA treatment records dated since October 2013 and associate them with the claims file.

3.  Upon receipt of all additional records and clarification of the Veteran's current address, schedule the Veteran for all appropriate VA examinations required to assess the level of severity, degree of functional impairment, and permanence of all identified disabilities affecting the Veteran, to include specifically his diagnosed carpal tunnel syndrome (CTS), posttraumatic stress disorder (PTSD), hyperlipidemia, and allergic rhinitis.  

The entire claims file and a copy of this REMAND must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner(s) should be conducted and all clinical findings reported in detail.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.  

The examiner(s) should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his disabilities on his employment.  

After a full examination and review of the claims file, after identifying all current disabilities and assessing the severity and permanence of each, and after obtaining a full educational and occupational history, the examiner(s) must indicate whether the Veteran is (1) unemployable as a result of disability reasonably certain to continue throughout his lifetime or (2) permanently disabled so as to render it impossible for the average person to follow a substantially gainful occupation.  

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for these additional VA examinations, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

4.  Next, review the medical examination report(s) to ensure that the opinions provided are adequate.  The case should be returned to the examiner if all questions posed are not answered.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

